IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 13 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
ANTHONY S. HASKINS,           :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM

      AND NOW, this 20th day of February, 2015, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief is DENIED.